Citation Nr: 0832941	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

No nexus between the veteran's active duty and his currently-
shown hypertension has been demonstrated; nor does the 
credible medical evidence indicate a relationship between his 
hypertension and his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The foregoing notice requirements were satisfied by a March 
2005 letter.  In addition, following the letter, the May 2006 
statement of the case, and April 2008 supplemental statement 
of the case were issued, each of which provided the veteran 
with an additional 60 days to submit more evidence.  The 
Board notes that the March 2005 letter only included 
information concerning the evidence necessary to establish 
entitlement to service connection on a secondary basis.  
However, as the veteran is already service-connected on a 
direct basis for another disability, it could be said that he 
has actual knowledge of the theory of entitlement behind a 
direct service connection claim.  Additionally, the veteran 
is represented by an organization that is intimately familiar 
with the veteran's case and what is necessary to substantiate 
his claim on appeal.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no ratings or 
effective dates will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
veteran has been accorded multiple examinations in connection 
with his claim, and all relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with the claims folder.  Neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  
Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The veteran contends that his currently-shown hypertension is 
the result of his service-connected diabetes mellitus. 

The service medical records reflect normal blood pressure 
upon entrance in September 1967.  The Board notes that at his 
November 1969 separation examination, the veteran reported 
having or having had "high or low blood pressure."  
However, his blood pressure at that time was normal, at 
130/80, and there are no notations from the examining 
provider which indicate any blood pressure condition.  

Records from the VA Medical Center in Miami reflect treatment 
for hypertension since May 1999, and that this condition is 
well controlled with medication.  These records also show 
treatment for glucose intolerance since May 1999, and a 
diagnosis of diabetes mellitus type 2 in April 2003, for 
which the RO granted service connection in September 2004.  

At a July 2004 VA examination in connection with his claim 
for service connection for diabetes mellitus, the examiner 
noted that the veteran's hypertension was controlled on anti-
hypertensive medication and was likely essential in etiology, 
essentially rejecting any link between this condition and 
military service or the service-connected diabetes. 

However, in a March 2005 letter to VA, a physician at the VA 
Medical Center in Miami stated that "there is evidence in 
the medical literature to support that hyperglycemia causes 
hypertension and, in that regard, I offer that there is a 
probability that Mr. [redacted] diabetes has caused his 
hypertension." 

The veteran underwent his first VA examination in connection 
with this claim in June 2005.  With regard to the divergent 
opinions described above, the examiner stated that "although 
a large percentage of type II diabetics are also 
hypertensive, there is not enough evidence to suggest that 
diabetes leads to hypertension.  Hypertension in diabetics is 
considered to be essential unless there is evidence of other 
pathology (i.e. renal artery stenosis).  Based on my review 
of the C-file, hypertension in this patient is likely to be 
essential and not due to diabetes."

More recently, the veteran underwent a VA hypertension 
examination in April 2008.  The claims file was reviewed in 
conjunction with the examination.  The Board notes that the 
examination report appears to mischaracterize the veteran's 
renal insufficiency and cardiovascular disease.  
Specifically, the report indicates "chronic renal 
insufficiency."  While a VA treatment report shows an 
episode of acute renal failure in March 2003, which was 
attributed to gastroenteritis, none of the evidence of record 
reflects hypertensive renal disease.  Additionally, 
the report reflects a "history of hypertensive 
cardiovascular disease."  Although the veteran does have 
coronary artery disease (CAD), he is service-connected for 
this condition as secondary to his diabetes mellitus.  There 
is no indication that the CAD is related to his hypertension; 
nor is there any indication that his congestive heart failure 
(CHF) is related to his hypertension.  This misstatement was 
corrected in an April 2008 addendum to the VA examination 
report.  The report appears otherwise factually correct.  

Upon examination, and based on the fact that the veteran's 
hypertension predated his diabetes, the 2008 examiner opined 
that the veteran's "hypertension is less likely a result of 
diabetes."  In the report addendum, the examiner addressed 
the additional issue of whether the veteran's hypertension is 
aggravated by his diabetes mellitus.  The examiner noted that 
a graph of the veteran's blood pressure readings since 1999 
to 2008 did not show uncontrolled hypertension since the 
diabetes mellitus was diagnosed.  (The Board notes that while 
the referenced graph is not included in the claims file, this 
observation is consistent with the medical evidence of 
record.).  Additionally, the examiner stated that while the 
veteran's hypertensive medications had increased slightly, 
that was also for his ischemic cardiomyopathy.  The examiner 
provided a diagnosis of "exacerbation of chf," but opined 
that this condition was due to his CAD which is more likely 
aggravated by his diabetes mellitus. 

That the veteran currently has hypertension is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service 
from 1968 to 1970.  For the veteran to prevail on his claim, 
he must either show continuity of symptomatology (i.e., that 
he has documented hypertension since 1970) or a medical 
opinion linking his current hypertension to service, or his 
service-connected diabetes mellitus.    

That has not occurred in this case.  Service medical records 
are negative for findings or treatment of hypertension.  
There is also no evidence whatsoever reflecting hypertension 
within one year of service (to trigger the application of the 
legal presumption of service connection for chronic disease).  
In fact, the lengthy period without post-service treatment 
(e.g., until 1999, 30 years after separation from service) 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board has considered the March 2005 statement from the VA 
physician which suggests a link between the veteran's 
hypertension and his service-connected diabetes mellitus.  
However, as the physician merely opined that there is a 
probability that the veteran's diabetes has caused his 
hypertension, that opinion is purely speculative.  The Board 
notes service connection may not be based on a resort to pure 
speculation or even remote possibility. See 38 C.F.R. § 
3.102.  Further, the opinion appears to have been based 
entirely on evidence from the medical literature which 
suggests that hyperglycemia causes hypertension, rather than 
the veteran's individual medical history as reflected in his 
claims file.  As such, the Board finds that the June 2005 and 
April 2008 VA examinations, in which express opinions were 
offered based on the veteran's claims file and unique medical 
history, offer more probative value with regard to the 
etiology of the currently-shown hypertension. 

The Board acknowledges that in his May 2006 substantive 
appeal, the veteran asserted that he has peripheral 
neuropathy and kidney problems (essentially arguing that his 
hypertension is not essential, but rather related to his 
diabetes.).  However, the medical evidence of record does not 
support his contentions.  While VA treatment records indicate 
peripheral neuropathy in July 2001, at his July 2004 VA 
diabetes examination, the veteran denied "any paraesthesiae 
in his extremities to suggest peripheral neuropathy."  The 
examiner further noted that "a report of microalbumin, 
creatine ratio of 14.33 (normal) recorded on August 15, 2003 
makes it unlikely that the veteran has a nephropathy."  
Further, although a February 2003 VA treatment record 
reflects possible polyneuropathy, this was thought to be 
related to alcohol use.  VA treatment records also show a 
diagnosis of median neuropathy in June 2005, which was 
related to a rotator cuff problem.  Moreover, the only kidney 
condition reflected in the evidence of record is a history of 
kidney stones.

Given the lack of medical evidence of hypertension in 
service, or for 30 years after service, and multiple medical 
opinions rejecting a link between the veteran's condition and 
his period of service, or his service-connected diabetes 
mellitus, the greater weight of the evidence is against the 
claim.  Service connection is not warranted, and the appeal 
is denied.

ORDER

Service connection for hypertension is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


